Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT

BETWEEN

TPG SPECIALTY LENDING, INC.

AND

TSL ADVISERS, LLC

This Agreement (the “Agreement”) is made as of December 12, 2011, by and between
TPG SPECIALTY LENDING, INC., a Delaware corporation (the “Company”), and TSL
ADVISERS, LLC, a Delaware limited liability company (the “Adviser”), amending
and restating, in its entirety the initial investment advisory and management
agreement, dated as of April 15, 2011, by and between the Company and the
Adviser (the “Initial Agreement”).

WHEREAS, the Company is a closed-end management investment company that has
elected to be treated as a business development company (“BDC”) under the
Investment Company Act of 1940 (the “Investment Company Act”);

WHEREAS, the Adviser is an investment adviser that is registered under the
Investment Advisers Act of 1940 (the “Advisers Act”);

WHEREAS, the Company retained the Adviser to furnish investment advisory
services to the Company pursuant to the terms and conditions set forth in the
Initial Agreement; and

WHEREAS, the Company and the Adviser wish to amend and restate the Initial
Agreement in its entirety pursuant to the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1. Duties of the Adviser

(a) The Company hereby employs the Adviser to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company
(the “Board”), for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the Company’s registration statement on Form 10 (File No. 000-54245)
initially filed on January 14, 2011 (and as the same shall be amended from time
to time, the “Registration Statement”), and prior to the filing of the Company’s
Registration Statement, in accordance with the investment objective, policies
and restrictions that are set forth in the Company’s private placement
memorandum dated April 2011; (ii) in accordance with all other applicable
federal and state laws, rules and regulations, and the Company’s charter and
by-laws as the same shall be amended from time to time; and (iii) in accordance
with the Investment Company Act. Without limiting the generality of the
foregoing, the Adviser shall, during the



--------------------------------------------------------------------------------

term and subject to the provisions of this Agreement: (i) determine the
composition of the portfolio of the Company, the nature and timing of the
changes therein and the manner of implementing such changes;
(ii) identify/source, research, evaluate and negotiate the structure of the
investments made by the Company; (iii) close and monitor the Company’s
investments; (iv) determine the securities and other assets that the Company
will purchase, retain, or sell; (v) use reasonable endeavors to ensure that the
Company’s investments consist mainly of shares, securities or currencies (or
derivative contracts relating thereto), which for the avoidance of doubt may
include loans, notes and other evidences of indebtedness; (vi) perform due
diligence on prospective portfolio companies; and (vii) provide the Company with
such other investment advisory, research, and related services as the Company
may, from time to time, reasonably require for the investment of its funds,
including providing operating and managerial assistance to the Company and its
portfolio companies as required. Subject to the supervision of the Board, the
Adviser shall have the power and authority on behalf of the Company to
effectuate its investment decisions for the Company, including the execution and
delivery of all documents relating to the Company’s investments and the placing
of orders for other purchase or sale transactions on behalf of the Company. In
the event that the Company determines to acquire debt financing, the Adviser
will arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Board. If it is necessary or appropriate for the
Adviser to make investments on behalf of the Company through a special purpose
vehicle, the Adviser shall have authority to create or arrange for the creation
of such special purpose vehicle and to make such investments through such
special purpose vehicle (in accordance with the Investment Company Act).

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

(c) The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Company’s investment objective and policies, and work, along with
the Adviser, in structuring, negotiating, arranging or effecting the acquisition
or disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Adviser and the Company. The Company
shall be responsible for any compensation payable to any Sub-Adviser. Any
sub-advisory agreement entered into by the Adviser shall be in accordance with
the requirements of the Investment Company Act and other applicable federal and
state law.

(d) The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

 

2



--------------------------------------------------------------------------------

(e) The Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Company and shall specifically maintain all
books and records in accordance with Section 31(a) of the Investment Company Act
with respect to the Company’s portfolio transactions and shall render to the
Board such periodic and special reports as the Board may reasonably request. The
Adviser agrees that all records that it maintains for the Company are the
property of the Company and will surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.

(f) The Adviser shall be primarily responsible for the execution of any trades
in securities in the Company’s portfolio and the Company’s allocation of
brokerage commissions.

2. Company’s Responsibilities and Expenses Payable by the Company

(a) Except as otherwise provided herein or in the Administration Agreement, the
Adviser shall be solely responsible for the compensation of its investment
professionals and employees and all overhead expenses of the Adviser (including
rent, office equipment and utilities). The Company will bear all other costs and
expenses of its operations, administration and transactions, including (without
limitation) those relating to: organizational expenses (up to an aggregate of
$1,500,000, it being understood and agreed that the Adviser shall bear all
organizational expenses of the Company in excess of such amount); calculating
the Company’s net asset value (including the cost and expenses of any
independent valuation firm); expenses, including travel expense, incurred by the
Adviser or payable to third parties performing due diligence on prospective
portfolio companies and, if necessary, enforcing the Company’s rights; sales and
purchases of the Company’s common stock and other securities; fees paid to the
Adviser under this Agreement; distributions on the Company’s shares;
administration fees, if any, payable under the Administration Agreement between
the Company and TSL Advisers, LLC (the “Administrator”); debt service and other
costs of borrowings or other financing arrangements; the allocated costs
incurred by the Adviser in providing managerial assistance to those portfolio
companies that request it; amounts payable to third parties relating to, or
associated with, making or holding investments; transfer agent and custodial
fees; costs of hedging; commissions and other compensation payable to brokers or
dealers; registration fees; listing fees; federal, state and local taxes;
independent director fees and expenses; costs of preparing and filing reports or
other documents required by the Securities and Exchange Commission and other
reporting and compliance costs; the costs of any reports, proxy statements or
other notices to the Company’s stockholders, including printing and mailing
costs, and the costs of any stockholders’ meetings, as well as the compensation
of an investor relations professional responsible for the coordination and
administration of the foregoing; the Company’s fidelity bond; directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; indemnification payments; direct costs and expenses of administration,
including audit and legal costs; and all other expenses reasonably incurred by
the Company in connection with making investments and administering the
Company’s business. Notwithstanding anything to the contrary contained herein,
the Company shall reimburse the Adviser (or its affiliates) for an allocable
portion of the compensation paid by the Adviser (or its

 

3



--------------------------------------------------------------------------------

affiliates) to the Company’s Chief Compliance Officer and Chief Financial
Officer (based on a percentage of time such individuals devote, on an estimated
basis, to the business affairs of the Company). For the avoidance of doubt, the
Adviser shall be solely responsible for any placement or “finder’s” fees payable
to placement agents engaged by the Company or its affiliates in connection with
the offering of securities by the Company.

3. Compensation of the Adviser

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (the
“Management Fee”) and an incentive fee (the “Incentive Fee”) as hereinafter set
forth. The Company shall make any payments due hereunder to the Adviser or to
the Adviser’s designee as the Adviser may otherwise direct. To the extent
permitted by applicable law, the Adviser may elect, or the Company may adopt, a
deferred compensation plan pursuant to which the Adviser may elect to defer all
or a portion of its fees hereunder for a specified period of time.

(a) The Management Fee shall be calculated at an annual rate of 1.5% of the
Company’s gross assets. For services rendered under this Agreement, the
Management Fee will be payable quarterly in arrears. The Management Fee will be
calculated based on the average value of the Company’s gross assets at the end
of the two most recently completed calendar quarters, and appropriately adjusted
for any share issuances or repurchases during the current calendar quarter.1
Management Fees for any partial month or quarter will be appropriately prorated.

(b) The Incentive Fee shall consist of two parts, as follows:

 

  (i) One part will be calculated and payable quarterly in arrears based on the
pre-Incentive Fee net investment income for the immediately preceding calendar
quarter. For this purpose, pre-Incentive Fee net investment income means
dividends (including reinvested dividends), interest and fee income accrued by
the Company during the calendar quarter, minus the Company’s operating expenses
for the quarter (including the Management Fee, expenses payable under the
Administration Agreement to the Administrator, and any interest expense and
dividends paid on any issued and outstanding preferred stock, but excluding the
Incentive Fee). Pre-Incentive Fee net investment income includes, in the case of
investments with a deferred interest feature (such as original issue discount,
debt instruments with pay-in-kind interest and zero coupon securities), accrued
income that the Company has not yet received in cash. Pre-Incentive Fee net
investment income does not include any realized capital gains, realized capital
losses or unrealized capital appreciation or depreciation.

 

 

1 

For each of the first two calendar quarters of the Company’s operations, the
Management Fee shall be calculated based on the Company’s gross assets at the
end of such calendar quarter, and appropriately adjusted for any share issuances
or repurchases during such calendar quarter.

 

4



--------------------------------------------------------------------------------

Prior to any initial public offering (“IPO”) of the Company’s common stock that
may occur, pre-Incentive Fee net investment income, expressed as a rate of
return on the average daily Hurdle Calculation Value (as defined below)
throughout the immediately preceding calendar quarter, will be compared to a
“hurdle rate” of 1.5% per quarter (6% annualized). “Hurdle Calculation Value”
means, on any given day, the sum of (x) the value of the Company’s net assets as
of the end of the calendar quarter immediately preceding such day plus (y) the
aggregate amount of capital drawn from investors (or reinvested in the Company
pursuant to the Company’s dividend reinvestment plan) from the beginning of the
current quarter to such day minus (z) the aggregate amount of distributions
(including share repurchases) made by the Company from the beginning of the
current quarter to such day (but only to the extent such distributions were not
declared and accounted for on the books and records of the Company in a previous
quarter).

Following any IPO of the Company’s common stock that may occur, pre-Incentive
Fee net investment income, expressed as a rate of return on the value of the
Company’s net assets at the end of the immediately preceding calendar quarter,
will be compared to a “hurdle rate” of 1.5% per quarter (6% annualized).

The Company’s net investment income used to calculate this part of the Incentive
Fee is also included in the amount of its gross assets used to calculate the
1.5% Management Fee.

The Company will pay the Adviser an Incentive Fee with respect to the Company’s
pre-Incentive Fee net investment income in each calendar quarter as follows:

 

  •  

With the exception of the Capital Gains Fee (as defined and discussed in greater
detail below), no Incentive Fee is payable to the Adviser in any calendar
quarter in which the Company’s pre-Incentive Fee net investment income does not
exceed the hurdle rate of 1.5% for such quarter.

 

  •  

Following any IPO of the Company’s common stock that may occur, 100% of the
Company’s pre-Incentive Fee net investment income with respect to that portion
of such pre-Incentive Fee net investment income, if any, that exceeds the hurdle
rate is payable to the Adviser until the Adviser has received 17.5% of the total

 

5



--------------------------------------------------------------------------------

 

pre-Incentive Fee net investment income for that fiscal quarter. The Company
refers to this portion of the Company’s pre-Incentive Fee Net Investment Income
as the “catch-up.”

Prior to any IPO of the Company’s common stock that may occur, 100% of the
Company’s pre-Incentive Fee net investment income with respect to that portion
of such pre-Incentive Fee net investment income, if any, that exceeds the hurdle
rate is payable to the Adviser until the Adviser has received 15% of the total
pre-Incentive Fee net investment income for that fiscal quarter.

 

  •  

Following any IPO of the Company’s common stock that may occur, once the hurdle
is reached and the catch-up is achieved, 17.5% of all remaining pre-Incentive
Fee net investment income for that fiscal quarter is payable to the Adviser.

Prior to any IPO of the Company’s common stock that may occur, once the hurdle
is reached and the catch-up is achieved, 15% of all remaining pre-Incentive Fee
net investment income for that fiscal quarter is payable to the Adviser.

 

  •  

These calculations will be appropriately prorated for any period of less than
three months and adjusted for any share issuances or repurchases during the
relevant quarter.

(ii) Following any IPO of the Company’s common stock that may occur, the second
part of the Incentive Fee (the “Capital Gains Fee”) will be determined and
payable in arrears as of the end of each fiscal year of the Company (or upon
termination of this Agreement as set forth below), and will equal the Weighted
Percentage (as defined below) of the Company’s realized capital gains, if any,
on a cumulative basis from the inception of the Company to the end of such
fiscal year, computed net of all realized capital losses and unrealized capital
depreciation on a cumulative basis, minus the aggregate amount of any previously
paid capital gain incentive fees for prior periods. The Weighted Percentage is
intended to ensure that, for each fiscal year following an IPO of the Company’s
common stock, the portion of the Company’s realized capital gains that accrued
prior to an IPO will be subject to an incentive fee rate of 15% and the portion
of the Company’s realized capital gains that accrued following an IPO will be
subject to an incentive fee rate of 17.5%, and is determined as follows:

“Weighted Percentage” means a percentage equal to the Pre-IPO Percentage plus
the Post-IPO Percentage.

 

6



--------------------------------------------------------------------------------

“Pre-IPO Percentage” means a percentage determined by multiplying 15% by a
fraction, the numerator of which is the Pre-IPO Gain Amount and the denominator
of which is the Total Gain Amount, rounded to the nearest one hundredth percent.

“Post-IPO Percentage” means a percentage determined by multiplying 17.5% by a
fraction, the numerator of which is the Post-IPO Gain Amount and the denominator
of which is the Total Gain Amount, rounded to the nearest one hundredth percent.

“Total Gain Amount” means, for any fiscal year, the aggregate dollar amount of
the Company’s realized capital gains on a cumulative basis from the inception of
the Company to the end of such fiscal year.

“Pre-IPO Gain Amount” means the aggregate dollar amount equal to sum of the
following:

(A) In respect of each capital gain of the Company realized prior to the
occurrence of any IPO, a dollar amount equal to 100% of such capital gain; and

(B) In respect of each capital gain of the Company realized following the
occurrence of an IPO:

(I) In the event that the investment giving rise to such capital gain was made
by the Company prior to the occurrence of an IPO, a dollar amount equal to the
portion of such capital gain, if any, that had accrued on the books of the
Company as of the date of any IPO (the “Marked Amount”); provided, however, if
the Marked Amount for such capital gain exceeds the disposition proceeds
realized in respect of the such capital gain, the dollar amount to be included
in this paragraph (B)(I) in respect of such capital gain shall equal (x) the
disposition proceeds realized in respect of such capital gain minus (y) the cost
basis of such capital gain; or

(II) In the event that the investment giving rise to such capital gain was made
by the Company following the occurrence of an IPO, zero.

“Post-IPO Gain Amount” means the aggregate dollar amount equal to the sum of the
following:

(A) In respect of each capital gain of the Company realized prior to the
occurrence of an IPO, zero; and

 

7



--------------------------------------------------------------------------------

(B) In respect of each capital gain of the Company realized following the
occurrence of an IPO:

(I) In the event that the investment giving rise to such capital gain was made
by the Company prior to the occurrence of an IPO, a dollar amount equal to
(x) disposition proceeds realized in respect of such capital gain minus (y) the
Marked Amount in respect of such capital gain; provided, however, if the Marked
Amount for such capital gain exceeds the disposition proceeds realized in
respect of such capital gain, the amount to be included in this paragraph (B)(I)
in respect of such capital gain shall be zero; provided, further, if the
investment giving rise to such capital gain was reflected as an unrealized
capital loss on the books of the Company as of the date of an IPO, the dollar
amount to be included in this paragraph (B)(I) shall equal 100% of such capital
gain; or

(II) In the event that the investment giving rise to such capital gain was made
by the Company following the occurrence of an IPO, a dollar amount equal to 100%
of such capital gain.

Prior to any IPO of the Company’s common stock that may occur, the Capital Gains
Fee will equal 15% of the Company’s realized capital gains, if any, on a
cumulative basis from the inception of the Company to the end of such fiscal
year, computed net of all realized capital losses and unrealized capital
depreciation on a cumulative basis, minus the aggregate amount of any previously
paid capital gain incentive fees for prior period; provided that the Capital
Gains Fee determined as of December 31, 2011 will be calculated for a period of
shorter than twelve calendar months to take into account any realized capital
gains computed net of all realized capital losses and unrealized capital
depreciation from inception. In the event that this Agreement shall terminate as
of a date that is not a fiscal year end, the termination date shall be treated
as though it were a fiscal year end for purposes of calculating and paying a
Capital Gains Fee.

Examples of Quarterly Incentive Fee Calculation:

Example 1: Income Related Portion of Incentive Fee (*) (**):

Alternative 1

Assumptions

Investment income (including interest, dividends, fees, etc.) = 2%

Hurdle rate (1) = 1.5%

Management fee (2) = 0.375%

Other expenses (legal, accounting, custodian, transfer agent, etc.) (3) = 0.20%

Pre-Incentive Fee net investment income

(investment income – (management fee + other expenses)) = 1.425%

 

8



--------------------------------------------------------------------------------

Pre-incentive net investment income does not exceed hurdle rate, therefore there
is no Incentive Fee.

Alternative 2

Assumptions

Investment income (including interest, dividends, fees, etc.) = 2.375%

Hurdle rate (1) = 1.5%

Management fee (2) = 0.375%

Other expenses (legal, accounting, custodian, transfer agent, etc.) (3) = 0.20%

Pre-Incentive Fee net investment income

(investment income – (management fee + other expenses)) = 1.8%

Incentive Fee = 100% × pre-Incentive Fee net investment income, subject to the
“catch-up” (4)

= 100% × (1.8% – 1.5%)

= 0.3%

Alternative 3

Assumptions

Investment income (including interest, dividends, fees, etc.) = 3.5%

Hurdle rate (1) = 1.5%

Management fee (2) = 0.375%

Other expenses (legal, accounting, custodian, transfer agent, etc.) (3) = 0.20%

Pre-Incentive Fee net investment income

(investment income – (management fee + other expenses)) = 2.925%

Incentive Fee = 17.5% × pre-Incentive Fee net investment income, subject to
“catch-up” (4)

Incentive Fee = 100% × “catch-up” + (17.5% × (pre-Incentive Fee net investment
income – 1.82%))

Catch-up = 1.82% – 1.5% =0.32%

Incentive Fee = (100% × 0.32%) + (17.5% × (2.925% – 1.82%))

= 0.32% + (17.5% × 1.105%)

= 0.32% + 0.193%

= 0.513%

 

 

(1) Represents 6.0% annualized hurdle rate.

(2) Represents 1.5% annualized management fee.

(3) Excludes organizational and offering expenses.

(4) The “catch-up” provision is intended to provide the Adviser with an
Incentive Fee of 17.5% on all of the Company’s pre-Incentive Fee net investment
income as if a hurdle rate did not apply when the Company’s net investment
income exceeds 17.5% in any calendar quarter and is not applied once the Adviser
has received 17.5% of investment income in a quarter. The “catch-up” portion of
the Company’s pre-Incentive Fee Net Investment Income is the portion that
exceeds the 1.5% hurdle rate but is less than or equal to 1.82% in any fiscal
quarter.

(*) This example assumes that an IPO of the Company’s common stock has occurred.

(**) The hypothetical amount of pre-Incentive Fee net investment income shown is
based on a percentage of total net assets.

Example 2: Capital Gains Portion of Incentive Fee:

Assumptions

 

• Year 1: $10 million investment made in Company A (“Investment A”), $10 million
investment made in Company B (“Investment B”), $10 million investment made in
Company C (“Investment C”), $10 million investment made in Company D
(“Investment D”) and $10 million investment made in Company E (“Investment E”).

 

9



--------------------------------------------------------------------------------

• Year 2: Investment A sold for $20 million, fair market value (“FMV”) of
Investment B determined to be $8 million, FMV of Investment C determined to be
$12 million, and FMV of Investments D and E each determined to be $10 million.

 

• Year 3: IPO of the Company occurs. At IPO, FMV of Investment of B determined
to be $8 million, FMV of Investment C determined to be $14 million, FMV of
Investment D determined to be $14 million and FMV of Investment E determined to
be $16 million.

 

• Year 4: $10 million investment made in Company F (“Investment F”), Investment
D sold for $12 million, FMV of Investment B determined to be $10 million, FMV of
Investment C determined to be $16 million and FMV of Investment E determined to
be $14 million.

 

• Year 5: Investment C sold for $20 million, FMV of Investment B determined to
be $14 million, FMV of Investment E determined to be $10 million and FMV of
Investment F determined to $12 million.

 

• Year 6: Investment B sold for $16 million, FMV of Investment E determined to
be $8 million and FMV of Investment F determined to be $15 million.

 

• Year 7: Investment E sold for $8 million and FMV of Investment F determined to
be $17 million.

 

• Year 8: Investment F sold for $18 million.

These assumptions are summarized in the following chart:

 

    

Investment A

  

Investment B

  

Investment C

  

Investment D

  

Investment E

  

Investment F

  

Cumulative
Unrealized
Capital
Depreciation

  

Cumulative
Realized
Capital
Losses

  

Cumulative
Realized
Capital Gains

Year 1

   $10 million (cost basis)    $10 million (cost basis)   

$10 million

(cost basis)

  

$10 million

(cost basis)

  

$10 million

(cost basis)

   —      —      —      —  

Year 2

  

$20 million

(sale price)

  

$8 million

FMV

  

$12 million

FMV

  

$10 million

FMV

  

$10 million

FMV

   —      $2 million    —      $10 million

Year 3 (IPO)

   —      $8 million FMV at IPO    $14 million FMV at IPO    $14 million FMV at
IPO    $16 million FMV at IPO    —      $2 million    —      $10 million

Year 4

   —      $10 million FMV    $16 million FMV    $12 million (sale price)    $14
million FMV    $10 million (cost basis)    —      —      $12 million

Year 5

   —     

$14 million

FMV

  

$20 million

(sale price)

   —     

$10 million

FMV

  

$12 million

FMV

   —      —      $22 million Year 6    —     

$16 million

(sale price)

   —      —     

$8 million

FMV

   $15 million FMV    $2 million    —      $28 million

Year 7

   —      —      —      —      $8 million (sale price)    $17 million FMV    —  
   $2 million    $28 million

Year 8

   —      —      —      —      —      $18 million (sale price)    —     
$2 million    $36 million

 

10



--------------------------------------------------------------------------------

The capital gains portion of the Incentive Fee would be:

 

• Year 1: None

 

• Year 2:

Capital gains Incentive Fee = 15% multiplied by ($10 million realized capital
gains on sale of Investment A less $2 million cumulative capital depreciation) =
$1.2 million

 

• Year 3:

Capital Gains Incentive Fee = (Weighted Percentage multiplied by ($10 million
cumulative realized capital gains less $2 million cumulative capital
depreciation)) less $1.2 million cumulative Capital Gains Fee previously paid =
$1.2 million less $1.2 million = $0.00

Weighted Percentage = (15% multiplied by ($10 million Pre-IPO Gain Amount
divided by $10 million Total Gain Amount )) plus (17.5% multiplied by ($0
Post-IPO Gain Amount divided by $10 million Total Gain Amount)) = 15%

 

• Year 4:

Capital Gains Fee = (Weighted Percentage multiplied by ($12 million cumulative
realized capital gains)) less $1.2 million cumulative Capital Gains Fee
previously paid = $1.8 million less $1.2 million = $0.6 million

Weighted Percentage = (15% multiplied by ($12 million Pre-IPO Gain Amount
divided by $12 million Total Gain Amount)) plus (17.5% multiplied by ($0
Post-IPO Gain Amount divided by $10 million Total Gain Amount)) = 15%

 

• Year 5:

Capital Gains Fee = (Weighted Percentage multiplied by ($22 million cumulative
realized capital gains)) less $1.8million cumulative Capital Gains Fee
previously paid = $3.45 million less $1.8 million = $1.65 million

Weighted Percentage = (15% multiplied by ($16 million Pre-IPO Gain Amount
divided by $22 million Total Gain Amount)) plus (17.5% multiplied by ($6
Post-IPO Gain Amount divided by $22 million Total Gain Amount)) = 15.68%

 

• Year 6:

Capital Gains Fee = (Weighted Percentage multiplied by ($28 million cumulative
realized capital gains less $2 million cumulative capital depreciation)) less
$3.45 million cumulative Capital Gains Fee previously paid = $4.18 million less
$3.45 million = $0.73 million

Weighted Percentage = (15% multiplied by ($16 million Pre-IPO Gain Amount
divided by $28 million Total Gain Amount)) plus (17.5% multiplied by ($12
Post-IPO Gain Amount divided by $28 million Total Gain Amount)) = 16.07%

 

• Year 7:

Capital Gains Fee = (Weighted Percentage multiplied by ($28 million cumulative
realized capital gains less $2 million cumulative realized capital losses)) less
$4.18 million cumulative Capital Gains Fee previously paid = $4.18 million less
$4.18 million = $0.00

 

11



--------------------------------------------------------------------------------

Weighted Percentage = (15% multiplied by ($16 million Pre-IPO Gain Amount
divided by $28 million Total Gain Amount)) plus (17.5% multiplied by ($12
Post-IPO Gain Amount divided by $28 million Total Gain Amount)) = 16.07%

 

• Year 8:

Capital Gains Fee = (Weighted Percentage multiplied by ($36 million cumulative
realized capital gains less $2 million cumulative realized capital losses)) less
$4.18 million cumulative Capital Gains Fee previously paid = $5.57 million less
$4.18 million = $1.39 million

Weighted Percentage = (15% multiplied by ($16 million Pre-IPO Gain Amount
divided by $36 million Total Gain Amount)) plus (17.5% multiplied by ($18
Post-IPO Gain Amount divided by $36 million Total Gain Amount)) = 16.39%

(c) Prior to any IPO of the Company’s common stock that may occur, the Adviser
shall waive its right to receive the Management Fee in excess of the sum of
(i) 0.25% of aggregate committed but undrawn capital and (ii) 0.75% of aggregate
drawn capital (including capital drawn to pay Company expenses) during any
period. The fee waiver shall terminate if and when the Company makes an IPO of
its common stock.

(d) Any transaction, loan origination, advisory or similar fees (“Transaction
Fees”) received in connection with the Company’s activities or the Adviser’s
activities as they relate to the Company shall be the property of the Company.
The parties agree that any Transaction Fees paid to the members, managers,
partners or employees of the Company, the Adviser or their respective affiliates
in connection with the Company’s activities or the Adviser’s activities as they
relate to the Company shall be promptly remitted to the Company; provided,
however, Transaction Fees received in respect of an investment opportunity in
which the Company and one or more entities (including affiliates of the Adviser)
participate shall be allocated to each of the Company and such entities pro rata
in accordance with their respective investments or proposed investments in such
investment opportunity.

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Company and the Adviser acknowledge and agree that the provisions of this
Section 3 shall be of no force and effect unless and until this Agreement has
been approved by the vote of a majority of the Company’s directors who are not
parties to this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act (the “Approval Date”). For
the avoidance of doubt, the Adviser shall receive no compensation with respect
to services provided hereunder prior to the Approval Date.

4. Covenants of the Adviser

The Adviser agrees that its activities will at all times be in compliance in all
material respects with all applicable federal and state laws governing its
operations and investments.

 

12



--------------------------------------------------------------------------------

5. Excess Brokerage Commissions

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and constitutes the best net results for the
Company.

6. Investment Team

The Adviser shall manage the Company’s portfolio through a team of investment
professionals (the “Investment Team”) dedicated primarily to the Company’s
business, in cooperation with the Company’s Chief Executive Officer. The
Investment Team shall be comprised of senior personnel of the Adviser, supported
by and with access to the investment professionals, analytical capabilities and
support personnel of the Company and TPG Capital, L.P.

7. Limitations on the Employment of the Adviser

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment-based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements at set forth herein. The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Adviser and its affiliates,
as directors, officers, employees, partners, stockholders, members, managers or
otherwise, and that the Adviser and directors, officers, employees, partners,
stockholders, members and managers of the Adviser and its affiliates are or may
become similarly interested in the Company as stockholders or otherwise.

 

13



--------------------------------------------------------------------------------

8. Responsibility of Dual Directors, Officers and/or Employees

If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer and/or employee of the
Company and acts as such in any business of the Company, then such manager,
partner, officer and/or employee of the Adviser or the Administrator shall be
deemed to be acting in such capacity solely for the Company, and not as a
manager, partner, officer or employee of the Adviser or the Administrator or
under the control or direction of the Adviser or the Administrator, even if paid
by the Adviser or the Administrator.

9. Conflicts of Interest

The Adviser agrees that it shall submit to the Board a description of any
potential or actual conflict of interest that the Adviser determines to be
material in any transaction or relationship between the Company and any entity
controlled by it, on the one hand, and the Adviser or any of its affiliates or
their respective employees, partners, members, officers or directors, on the
other hand; provided, however, that any transaction that is (i) conducted on an
arm’s length basis and generates Transaction Fees one hundred percent (100%) of
which are paid or remitted to the Company in accordance with Section 3(d) or
(ii) made pursuant to an exemptive order obtained by the Company or the Adviser
under the Investment Company Act shall not, in either case, constitute a
conflict of interest for the purposes of this Section 9. Any transaction or
relationship required to be submitted to the Board pursuant to the previous
sentence shall promptly be reviewed and approved or disapproved by the Board,
and the Adviser shall supply the Board with all information and data reasonably
requested by the Board to enable it to reach an informed decision with respect
thereto.

10. Limitation of Liability of the Adviser; Indemnification

The Adviser (and its members, managers, officers, employees, agents, controlling
persons and any other person or entity affiliated with it) shall not be liable
to the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services).
As permitted by Article VIII of the Certificate of Incorporation, the Company
shall, to the fullest extent permitted by law, provide indemnification and the
right to the advancement of expenses, to each person who was or is made a party
or is threatened to be made a party to or is involved (including, without
limitation, as a witness) in any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of the fact that he/she is or was a member, manager, officer, employee, agent,
controlling person or any other person or entity affiliated with the Adviser,
including without limitation the Administrator, or is or was a member of the
Adviser’s Investment Review Committee (each such person hereinafter an
“Indemnitee”), on the same general terms set forth in Article VIII of the
Certificate of Incorporation, the terms of which are incorporated herein mutatis
mutandi as applied to the Indemnitees.

 

14



--------------------------------------------------------------------------------

11. Effectiveness, Duration and Termination of Agreement

(a) This Agreement shall become effective as of the first date above written;
provided, however, that the provisions of Section 3 of this Agreement shall be
effective as of October 1, 2011. This Agreement may be terminated at any time,
without the payment of any penalty, upon not more than 60 days’ written notice,
by the vote of a majority of the outstanding voting securities of the Company or
by the vote of the Company’s directors or by the Adviser. The provisions of
Section 10 of this Agreement shall remain in full force and effect, and the
Adviser shall remain entitled to the benefits thereof, notwithstanding any
termination of this Agreement. Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Adviser shall be entitled to any
amounts owed under Section 3 through the date of termination or expiration, and
Section 10 shall continue in force and effect and apply to the Adviser and its
representatives as and to the extent applicable.

(b) This Agreement shall continue in effect for two years from the date hereof,
or to the extent consistent with the requirements of the Investment Company Act,
from the date of the Company’s election to be regulated as a BDC under the
Investment Company Act, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by (A) the vote of the Board, or by the vote of a
majority of the outstanding voting securities of the Company and (B) the vote of
a majority of the Company’s directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.

(c) This Agreement will automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the Investment
Company Act).

12. Notices

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

13. Amendments

This Agreement may be amended by mutual consent, but the consent of the Company
must be obtained in conformity with the requirements of the Investment Company
Act.

14. Entire Agreement; Governing Law

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be construed in accordance with the laws of
the State of Delaware and in

 

15



--------------------------------------------------------------------------------

accordance with the applicable provisions of the Investment Company Act. In such
case, to the extent the applicable laws of the State of Delaware, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.

[Remainder of page intentionally left blank.]

 

16



--------------------------------------------------------------------------------

* * *

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

TPG SPECIALTY LENDING, INC. By:   /s/ Ronald Cami  

Name: Ronald Cami

Title: Vice President

 

TSL ADVISERS, LLC By:   /s/ David C. Reintjes  

Name: David C. Reintjes

Title: Chief Compliance Officer